Citation Nr: 0531027	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  99-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
low back strain with degenerative joint disease.

2.  Entitlement to service connection for a right hip 
disability as secondary to the service-connected low back 
strain with degenerative joint disease.  

3.  Entitlement to service connection for a left hip 
disability as secondary to the service-connected low back 
strain with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the service-connected 
back condition, then 10 percent disabling, was increased to 
20 percent effective October 10, 1997.  Entitlement to 
service connection for bilateral knee and hip conditions as 
secondary to the service-connected low back disability was 
denied.  

This case was previously before the Board in September 2001, 
February 2003, and December 2003.  In September 2001 and 
December 2003, the Board remanded the issues on appeal to the 
Agency of Original Jurisdiction for additional development.  
In February 2003, the Board issued a decision that denied 
service connection for a left knee disability, to include as 
secondary to the service-connected low back disability.  In 
February 2005, the RO service-connected residual, post-
operative injury of the right knee with arthritis and 
assigned a noncompensable evaluation effective April 22, 
2002, and assigned a 10 percent evaluation effective February 
27, 2004.  

During the pendency of the appeal, the appellant filed the 
following claims: service connection for depression, service 
connection for stomach bleeding, and entitlement to 
individual unemployability.  The agency of original 
jurisdiction denied these claims by rating decision in July 
2003.  The appellant has not filed a notice of disagreement 
to these issues.  See In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (Absent a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
has no authority to proceed to a decision).  Accordingly, 
these issues are not before the Board.  

The claim of entitlement to an evaluation in excess of 20 
percent for low back strain with degenerative joint disease 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  Adjudication of the claims of 
entitlement to service connection for bilateral right and 
left hip disabilities as secondary to the service-connected 
low back strain with degenerative joint disease are being 
deferred pending clarification of the complete disability 
picture of the low back.


REMAND

Pursuant to Board Remands in September 2001 and December 
2003, the veteran underwent VA orthopedic examinations in 
April 2002 and February 2004 with the VA examiner providing 
an addendum to the February 2004 VA examination in October 
2004.  On review of the last report of VA examination of the 
veteran that is of record conducted in February 2004, the 
veteran ambulated and flexion of 75/90 degrees was possible.  
However, the report of the October 2004 addendum to the 
February 2004 examination, provided by the clinician of 
record on the earlier VA examination, shows that the veteran 
was in a wheelchair and no range of motion (active/passive or 
forced motion) could be done.  It appears on review of the C-
file that the veteran did not undergo re-evaluation of his 
lumbar spine between February 2004 and October 2004.  
Subsequent clinic records dated in January 2005 and March 
2005 show regularly scheduled follow-up and a sick visit.  

As there appears to be inconsistent findings in the record 
for the rating period in question, a Remand for a new 
examination is required before a decision can be made.  The 
Board regrets the further delay and the need for the veteran 
to undergo an additional VA examination.  

As discussed above, the Board defers adjudication of the 
claims of entitlement to service connection for bilateral hip 
disabilities as secondary to the service-connected low back 
strain with degenerative joint disease pending clarification 
of the complete disability picture of the low back.

Under the circumstances of this case and to ensure that VA 
has met its duty to assist the claimant in developing the 
facts pertinent to the claim and to ensure full compliance 
with due process requirements, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, for the following development: 

1.  The RO should obtain the veteran's 
medical records from the VA Medical Center 
in Cleveland, Ohio (Canton Division) for 
any treatment for the low back during the 
period of February 2004 to the present.  
The RO should also request outpatient 
treatment records.  

2.  The RO should request Dr. P.A.S., VA 
examiner, to reconcile the clinical 
findings from the February 2004 and October 
2004 reports of VA examination, if 
possible.  Refer to discussion in the 
Remand.  The VA examiner should set forth 
his conclusions.  

3.  Then, the veteran should be scheduled 
for VA orthopedic and neurologic 
examinations, by specialists, if available, 
to determine the current nature and extent 
of the low back strain with degenerative 
joint disease.  All necessary tests should 
be performed.  The claims folder must be 
made available to the examiner(s) for 
review in conjunction with the 
examinations.  

(a)  The orthopedic examiner should comment 
on any functional impairment due to pain 
and the pathology associated with pain 
should be described.  With respect to the 
subjective complaints of pain, the examiner 
should be requested to specifically comment 
on whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability and the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected back disability.  The 
examiner should specifically indicate the 
ranges of motion of his lumbar spine.  

(b)  All neurologic impairment associated 
with the service-connected low back 
disability should be identified.  

(c)  Whether or not the 2004 VA 
examinations can be reconciled and based on 
the current VA examination, the VA 
examiner(s) should provide an opinion as to 
whether the April 2002 and February 2004 VA 
opinions regarding the etiology of the 
bilateral hip condition should be adjusted.  

The rationale for all opinions expressed 
should be set forth.  

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
claim for an increased rating for a low 
back disability, and the claims of 
entitlement to service connection for 
bilateral hip disabilities as secondary to 
the service-connected low back strain with 
degenerative joint disease, with 
consideration of all additional evidence 
added to the record since the issuance of 
the last SSOC.  The RO should consider 
application of the schedular criteria in 
effect prior to September 26, 2003, and the 
revised criteria for rating disabilities of 
the spine effective September 26, 2003.  68 
Fed. Reg. 51454 - 51458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243), as well as the 
decision of the United States Court of 
Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

5.  Thereafter, if either determination 
remains adverse, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case that 
includes all applicable legal precedent and 
pertinent Diagnostic Codes for rating the 
low back disability at issue.  The 
appellant and his representative should be 
afforded a reasonable period of time in 
which to respond.  

The veteran is advised that a failure to report for a 
scheduled VA examination without good cause could result in 
the denial of his claim.  38 C.F.R. § 3.655 (2005).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

